POUND, F., Associate Judge.
These consolidated appeals follow a final judgment in a complex, confused estate. One of the attorneys, Richard D. Sneed, Jr., was permitted to withdraw in 1989 by an order which provided for a charging lien. A “final judgment” was entered February 6, 1991. Sometime later, an undated motion to “annul, expunge, and to vacate and set aside” was filed by the personal representative, seeking to remove Sneed’s charging lien. The motion contains no certificate of service, and the record is devoid of any notice to Sneed prior to the entry on March 5, 1991, of the court’s order granting this motion and declaring the charging lien “annulled, expunged, and vacated and set aside.” Sneed has appealed this order based on his lack of notice. We agree this order must be quashed and the cause remanded for hearing on the motion, after appropriate notice to all interested parties. We find no error in the rulings challenged by appellant Erskin Boles in the consolidated appeal.
*297AFFIRMED in part; ORDER QUASHED; REMANDED for hearing.
HARRIS and GRIFFIN, JJ., concur.